In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1711

Donnie M. Wilson,

Plaintiff-Appellant,

v.

DaimlerChrysler Corp.,

Defendant-Appellee.



Appeal from the United States District Court
for the Northern District of Illinois, Western Division.
No. 95 C 50336--Philip G. Reinhard, Judge.


Submitted September 29, 2000--Decided January 2, 2001



  Before Harlington Wood, Jr., Cudahy, and
Easterbrook, Circuit Judges.

  Cudahy, Circuit Judge. Donnie M. Wilson appeals
a district court order granting summary judgment
in favor of DaimlerChrysler. The original
complaint set forth a claim of sexual harassment
and retaliatory termination in violation of Title
VII of the Civil Rights Act of 1964. The district
court entered an order and memorandum opinion
granting the defendant’s motion for summary
judgment on the retaliatory termination claim on
June 23, 1997. The parties then cross-moved for
summary judgment on the hostile work environment
claim, and the district court entered an order
granting DaimlerChrysler’s motion on February 26,
1998. Wilson appealed. This court affirmed the
district court’s grant of summary judgment on the
retaliation claim, and reversed the court’s grant
of summary judgment on the issue of sexual
harassment. See Wilson v. Chrysler Corp., 172
F.3d 500 (7th Cir. 1999). We remanded the case
for decision on the issues of whether sexual
harassment occurred and, if so, whether Wilson
suffered any damages.

  On remand, DaimlerChrysler filed a motion for
summary judgment pursuant to Rule 56 of the
Federal Rules of Civil Procedure, asserting that
discovery had been closed and that Wilson had
disclosed no evidence or witness that would
establish that harassment contributed to her
disability, and thus, to her discharge. The
district court, in determining whether to grant
the motion, narrowed the issues to: 1) whether
the plaintiff was sexually harassed and 2)
whether her disability was "in some way"
contributed to by the harassment. Pursuant to its
authority under Rule 611(a) of the Federal Rules
of Evidence, the court determined that the latter
issue would be examined first. It held a bench
trial on the sole issue of whether Wilson’s
disability that led to her discharge was caused
by the harassment, assuming arguendo that
harassment did occur. It then granted the
defendant’s motion for summary judgment,
dismissing the entire matter. On March 15, 2000,
Wilson filed a notice of appeal.

  Although the defendant concedes that our review
should be de novo, we review this ruling for
clear error in light of the trial-like proceeding
that occurred below. The parties and the district
court seem to agree that this ruling was merely
a disposition on a motion for summary judgment.
In reality, the proceeding looked more like a
trial. The plaintiff presented evidence,
including the testimony of a witness; the
defendant conducted cross-examination. After the
testimony of Wilson’s social worker, Forest W.
Price, the court asked the plaintiff if she had
any further evidence on the issue of whether
sexual harassment can contribute to the emergence
of the symptoms of schizophrenia, and she said
her only other evidence would be testimony by the
plaintiff about the harassment she experienced,
and the effect it had on her. The defendant also
declined to submit further evidence on the issue.
After hearing the testimony of Price, the court
requested that the parties make short arguments,
with the caveat that "it would be a final
determination if I were to find that, even if
[Wilson] was sexually harassed, that it did not
contribute to the paranoid schizophrenia that is
the point of her disability." The court then
heard five-minute "closing arguments" from each
side, and rendered its decision: the plaintiff
failed to meet her burden and thus the court--
after making several findings of fact--"grant[ed]
the defendant’s motion for summary judgment."

  The trial-like nature of the proceeding is
compounded by the fact that the district court’s
conclusions are couched in terms of the
plaintiff’s burden to show "by a preponderance
whether the sexual harassment contributed to her
disability." The court goes on to characterize
its conclusions as "the findings of fact and
conclusions of law in the case, and the
transcript will stand for that." Such language
indicates the court was determining the ultimate
factual issue rather than assessing whether the
parties had met their burdens on the motion for
summary judgment.

  We have indicated previously that it is
acceptable for a judge to make a finding of fact
on a motion for summary judgment in certain
limited circumstances. See Stewart v. RCA Corp.,
790 F.2d 624, 629 (7th Cir. 1986). For example,
if the parties have not requested a jury trial,
if the judge determining the summary judgment
motion is to be the ultimate trier of fact in a
trial, and if the judge has heard all of the
pertinent evidence, the judge could be "entitled
to segment the issues and hold a limited trial."
See id. at 629. In such a case, the judge’s
decision would be characterized as a finding of
fact, subject to the appropriate--more lenient--
standard of review. Here, neither side was
entitled to a jury trial, because the claim arose
prior to the passage of the Civil Rights Act of
1991, making RCA procedure all the more
appropriate. See Landgraf v. USI Film Prods., 511
U.S. 244 (1994).

  Because the district court made a finding of
fact in determining whether to grant the motion
for summary judgment, we review that finding
under the clearly erroneous standard. The only
issue before us, then, is whether the district
court committed clear error in concluding that
the plaintiff’s schizophrenia was not contributed
to by harassment. See Fed. R. Civ. P. 52(a); Kidd
v. Illinois State Police, 167 F.3d 1084, 1095
(7th Cir. 1999). The district court determined
that the plaintiff did not meet her burden by
showing, by a preponderance of the evidence, that
her disability was caused by sexual harassment in
the workplace. Having reviewed the transcript
from that proceeding, we conclude that this
determination was reasonable, and therefore not
clearly erroneous. Therefore, we affirm.

  We note, however, that we have some
reservations about the way the trial court
limited the scope of the evidentiary hearing to
one narrow question: whether sexual harassment
contributed to the plaintiff’s symptoms of
paranoid schizophrenia. The district court based
this narrowing of the issues on a statement made
by this court, when we previously held that
Wilson was estopped from claiming that she had
the ability to return to work, and thus that her
discharge was retaliatory. From that ruling, the
district court understood us to say that Wilson
was estopped from claiming any type of disability
other than paranoid schizophrenia. That is not a
proper reading. Our prior holding was that Wilson
was estopped from advancing her retaliation
claim. True, Wilson’s diagnosis of paranoid
schizophrenia gave her the opportunity to collect
benefits from both the Social Security
Administration and Chrysler; indeed, Wilson asked
the SSA for disability benefits on the basis of
that diagnosis. And true, the diagnosis of
paranoid schizophrenia was the basis for the
decision to grant her benefits from Chrysler and
the SSA. However, we did not say that Wilson was
estopped from claiming she was disabled in some
other manner--she was simply estopped from
claiming she had no disability. Nonetheless, we
cannot say that the district court’s
interpretation of our prior opinion was
unreasonable, given that the word "disability"
could be read throughout as an apparent reference
to "paranoid schizophrenia." In any event, Wilson
has not argued on appeal that her disability was
of some other nature.

  We also have reservations about the district
court’s interpretation of the plaintiff’s
evidence. Had we reviewed this testimony de novo,
we might have reached a conclusion different from
that of the district court. When reviewing a
district court’s decision to grant summary
judgment de novo, we consider all facts in the
light most favorable to Wilson and resolve all
inferences in her favor. See Simpson v. Borg-
Warner Auto., Inc., 196 F.3d 873, 876 (7th Cir.
1999); Ghosh v. Indiana Dep’t of Envtl. Mgmt.,
192 F.3d 1087, 1090 (7th Cir. 1999). Summary
judgment is proper when there is no genuine issue
of material fact and the moving party is entitled
to judgment as a matter of law. See Fed. R. Civ.
P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986). But here the plaintiff may well
have met this standard. Wilson’s witness set
forth some facts in support of the position that
harassment contributed to her disability. Price
testified that symptoms of delusional disorder (a
type of schizophrenia) can emerge as a result of
stress; that sexual harassment can have an effect
on the overall mental state of a person with
schizophrenia; and that such outside stimuli
could worsen the symptoms of schizophrenia. Price
also testified that-- although schizophrenia is
considered organic in origin-- outside forces can
affect the symptoms of schizophrenia. Reasonable
persons might disagree as to whether the
evidence, viewed in the light most favorable to
Wilson, would demonstrate that sexual harassment
contributed to her symptoms of paranoid
schizophrenia. However, it is for that same
reason that we cannot say the district court
committed clear error in finding Wilson’s
presentation unsatisfactory.

  Wilson’s appeal is largely based on a
misunderstanding about the district court’s
decision--and ours. She asserts that the district
court erroneously held that persons suffering
from paranoid schizophrenia are not entitled to
the same remedies as others under Title VII.
Neither we, nor the district court, said anything
of the sort. As we stated previously, Wilson is
only entitled to compensatory damages if her
disability was caused by discrimination, thereby
causing her discharge. This is because her
discharge occurred before the effective date of
the Civil Rights Act of 1991; thus, equitable
relief such as back pay is her only form of
redress. See Bohen v. City of E. Chicago, 799
F.2d 1180, 1183 (7th Cir. 1986). The district
court did not hold that the remedies under Title
VII for persons suffering from paranoid
schizophrenia are different from remedies
available to other litigants. Nor did it hold
that persons with schizophrenia suffer no ill
effects from sexual harassment. It simply held
that, given that the disability leading to
Wilson’s discharge was paranoid schizophrenia,
and that harassment did not contribute to her
schizophrenia, the defendant’s motion for summary
judgment should be granted.

  Because we find that the district court’s grant
of summary judgment was proper, we affirm, and
therefore find it unnecessary to rule on the
court’s determination on the motion in limine
that Wilson’s damages were limited to an award of
back pay.
  For the foregoing reasons, the judgment of the
district court is

Affirmed.